FILED
                              NOT FOR PUBLICATION                           NOV 19 2010

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



JIMMY TAHIR,                                      No. 07-74943

               Petitioner,                        Agency No. A095-635-866

  v.
                                                  MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted November 16, 2010 **

Before:        TASHIMA, BERZON, and CLIFTON, Circuit Judges.

       Jimmy Tahir, a native and citizen of Indonesia, petitions for review of the

Board of Immigration Appeals’ order dismissing his appeal from an immigration

judge’s decision denying his application for asylum, withholding of removal, and

relief under the Convention Against Torture (“CAT”). We have jurisdiction under


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
8 U.S.C. § 1252. We review for substantial evidence. Wakkary v. Holder, 558

F.3d 1049, 1056 (9th Cir. 2009). We deny in part and grant in part the petition for

review, and we remand.

      The agency denied Tahir’s asylum application claim as time barred. Tahir

does not challenge this finding in his opening brief.

      Substantial evidence supports the agency’s denial of CAT relief because

Tahir failed to establish it is more likely than not he will be tortured if returned to

Indonesia. See id. at 1067-68.

      Substantial evidence also supports the agency’s finding that Tahir did not

suffer past persecution because the three incidents when fireworks were set outside

his home and the one bomb threat against his church, considered individually or

cumulatively, do not constitute persecution. See id. at 1059-60. Moreover, the

record also does not compel the conclusion that Tahir demonstrated a pattern or

practice of persecution against Christians in Indonesia. See id. at 1060-62.

      However, the agency found Tahir failed to demonstrate a clear probability of

persecution on account of his Christian religion based on what occurred to him. In

reaching this conclusion, the agency did not apply the disfavored group analysis.

In light of our intervening decision in Tampubolon v. Holder, 610 F.3d 1056, 1062

(9th Cir. 2010), we remand for the agency to assess Tahir’s withholding of removal


                                            2                                     07-74943
claim under the disfavored group analysis in the first instance. See Wakkary, 558

F.3d at 1067; see also INS v. Ventura, 537 U.S. 12, 16-18 (2002) (per curiam).

      Each party shall bear its own costs for this petition for review.

   PETITION FOR REVIEW DENIED in part; GRANTED in part;
REMANDED.




                                          3                                  07-74943